Citation Nr: 0214423	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  02-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the appellant submitted a timely notice of 
disagreement (NOD) with an April 1994 decision denying waiver 
of recovery of an overpayment of death pension benefits in 
the amount of $4,377.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.  The veteran died in September 1990.  The appellant is 
the veteran's widow.

This appeal arises from an April 1994 decision of the Newark, 
New Jersey Regional Office's (RO) Committee on Waivers and 
Compromises (Committee), which denied the appellant's request 
for waiver of recovery of an overpayment of death pension 
benefits in the amount of $4,377. 

The Atlanta, Georgia, Regional Office currently has 
jurisdiction over this case.

A videoconference hearing was held in June 2002 before the 
undersigned member of the Board.  38 U.S.C.A. § 7107(c), (e) 
(West Supp. 2002).


FINDINGS OF FACT

1.  The Committee sent the appellant notice of its April 1994 
decision denying her request for waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$4,377, along with notice of her appellate rights, on April 
21, 1994.

2.  A NOD was not received within one year of the April 21, 
1994, letter notifying the appellant of the April 1994 denial 
of her request for waiver of recovery of an overpayment of 
death pension benefits in the amount of $4,377.


CONCLUSION OF LAW

A timely NOD was not received regarding the Committee's April 
1994 decision denying waiver of recovery of an overpayment of 
death pension benefits in the amount of $4,377, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.200, 
20.302(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).  

The issue on appeal turns on whether the appellant filed a 
timely NOD as to April 1994 decision on waiver of 
indebtedness.  The claims file contains all of the evidence 
with regard to the issuance of the decision and the 
appellant's submission of a NOD.  The appellant has had the 
opportunity to testify and submit argument.  While she 
testified that she submitted a timely NOD with the April 1994 
decision, she did not submit evidence to support that 
assertion.  She has not identified any additional evidence 
pertinent to the issue.

The VCAA provides the VA's duty to notify and to assist 
claimants for VA benefits in most cases, with some 
exceptions.  In this case, there is no duty imposed by the 
VCAA that is pertinent to this claim.  Resolution turns on 
the application of the law to the established facts of the 
case.  There is no evidence to be developed, and therefore no 
duty to inform the appellant of information or evidence 
necessary to substantiate the claim or of respective 
responsibilities in producing evidence.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
told of the requirements for filing a timely NOD and the 
effect of failure to file a timely NOD.  She has been 
accorded a hearing to make argument in her appeal.  There are 
no other requirements of notice or assistance imposed by the 
VCAA and its implementing regulations that would be 
applicable in this case.  The appellant is not prejudiced by 
the Board's consideration of this case on the merits.  Cf. 
Bernard v. Brown, 4 Vet. App. 394 (1993).  Any failure to 
notify her of the provisions of the VCAA is, at worst, no 
more than harmless error.


2.  Timeliness of appeal

Appellate review will be initiated by a NOD and completed by 
a substantive appeal after a statement of the case is 
furnished as prescribed in this section.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (2002).  A claimant 
for VA benefits has one year from the date VA mails notice of 
an initial determination of a claim to file a NOD.  38 
U.S.C.A. § 7105(b)(1) (West Supp. 2002); 38 C.F.R. 
§ 20.302(a) (2002).  If a NOD is not filed within the time 
prescribed, the action or determination shall become final, 
and the claim will not thereafter be reopened or allowed.  38 
U.S.C.A. § 7105(c) (West 1991).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In March 1994, the appellant submitted VA Form 20-5655, 
Financial Status Report, indicting that she no longer wished 
to dispute a debt and requested a waiver of recovery of the 
debt.

By decision dated in April 1994, the Committee denied the 
appellant's request for waiver of recovery of an overpayment 
of death pension benefits in the amount of $4,377.  The 
appellant was notified of that decision and her appellate 
rights by letter dated that same month.  

Received in September 1996, was a statement of the appellant 
in which she indicated that she disagreed with the April 1994 
denial of her request for waiver of recovery of an 
overpayment of death pension benefits.  She indicated that 
she had written to the RO several times about that issue 
since receiving the April 1994 denial.  She contended that 
any one of those letters should have been considered by the 
VA as a NOD with the decision of April 1994.  She requested 
that her statement be accepted as a NOD with the April 1994 
decision.  

By letter dated in March 1999, the VA's Debt Management 
Center notified the appellant of her delinquent debt in the 
amount of $4,377 and that such debt would be subject to 
collection by the Department of the Treasury.  

In October 2001, the appellant submitted a statement 
indicating that she wished to file a NOD with regard to the 
debt.  

In June 2002, the appellant testified that after receiving 
the April 1994 decision of the Committee she kept contacting 
the Newark, New Jersey RO.  She indicated that she sent 
letters.  She testified that a Mr. Blanch at the RO sent a 
letter to the Newark RO.  

As noted above, the Committe denied the appellant's request 
for waiver of recovery of an overpayment of death pension 
benefits in the amount of $4,377 in April 1994.  The 
appellant was notified of this decision and of her appellate 
rights at her most recent address of record by letter dated 
April 21, 1994.  No subsequent correspondence was received 
from her indicating disagreement with this decision by April 
21, 1995.  A statement expressing disagreement with the 
decision was dated and received in September 1996, well after 
the one year time limit for filing a NOD with the decision by 
the RO.  She has contended and testified that she submitted 
letters within one year of the April 1994 notice which must 
be construed as a notice of disagreement.  She has not, 
however, submitted any document to support this contention 
and there is nothing in the record to show that she submitted 
a NOD within the one year time period.  

Because the appellant did not file a timely NOD with the 
April 1994 decision of the Committee, her claim for waiver of 
recovery of an overpayment of death pension benefits in the 
amount of $4,377 is dismissed.  The Board is dismissing that 
claim because it is not properly before the Board on appeal.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.200 (2002).


ORDER

Having found that a timely NOD was not filed, the claim for 
waiver of recovery of an overpayment of death pension 
benefits in the amount of $4,377 is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

